Citation Nr: 0740853	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  02-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for right heel and leg 
disorders.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from November 1972 to December 
1973.   

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.  Subsequently, the veteran's case was 
transferred to the VARO in San Diego, CA.  

By way of procedural background, the Board notes that, in a 
May 2000 decision, the Board found that there was no clear 
and unmistakable error (CUE) in a September 1989 rating 
decision which denied service connection for right leg and 
heel disorders.  The Board also found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for right leg and heel disorders, and then 
the Board determined that the claim was not well grounded.  
In a June 2000 letter to a Member of Congress, the RO noted 
the Board's finding that new evidence had been submitted, and 
the RO indicated it would reopen the veteran's claim and 
consider the new evidence.  Thereafter, in the August 2000 
rating decision, the RO denied the veteran's claim for 
service connection for right heel and leg disorders, from 
which decision the veteran appealed to the Board.

In May 2003, the Board remanded the veteran's case to the RO 
for further evidentiary development.

In a decision in August 2005, the Board denied entitlement to 
service connection for right heel and leg disorders.  At that 
time, the veteran was represented by MOPH.  

The veteran filed an appeal to the U.S. Court of Appeals for 
Veterans Claims.  On Joint Motion, the Court vacated the 
Board's 2005 decision and remanded the case for further 
development as stated within the Joint Motion, which is of 
record.  The veteran is now represented by a private 
attorney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Extensive clinical records are in the file with regard to 
right lower extremity complaints and disabilities, and other 
problems during and since service.  It is argued that the 
veteran's currently claimed disabilities resulted from 
injuries in service, on one or more theories of entitlement.

In the Joint Motion, it was noted that several physicians 
have recommended VA examinations which have not yet taken 
place, and it was posited that this was a requirement prior 
to final adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded VA 
examinations by an orthopedist and 
neurologist, to whom the entire evidentiary 
file must be made available to include a copy 
of this Remand, the prior Board decisions as 
well as the Joint Motion, to be reviewed by 
the examiner(s) in conjunction with the 
examination. 

    (a)  The examiners should determine whether 
the veteran in fact has current right heel and 
leg disorder(s).  If so, all clinical 
manifestations should be identified. 

    (b)  The examiners should also provide an 
opinion, based on review of the evidence of 
record, as to whether any currently diagnosed 
chronic right heel and/or leg disorder is at 
least as likely as not (i.e., to a probability 
of 50 percent or greater) causally or 
etiologically related to any incident of the 
veteran's service, or whether such a causal or 
etiological or relationship to service is 
unlikely (i.e., less than a 50 percent 
probability).  
    
    (c)  The examiners should opine as to 
whether the veteran's right heel and/or leg 
disorders were present prior to service, and 
if so, was there any change, increased 
pathology, or alteration therein or as a 
result of service, and by what is this 
determinable?  
    
3.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
it.

4.  The record should be reviewed for 
compliance with all VCAA notice and assistance 
requirements, under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), as well as any other 
controlling legal authority, and mindful of 
the mandates of Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completion of the above, the case 
should be reviewed, and if unsatisfactory to 
the appellant, a supplemental statement of the 
case should be issued.  He and his attorney 
should be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the 
Board for appellate review.  The veteran need 
do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


